Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Portable Articulating Ultrasonic Inspection Scanning Device and Method”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
(1) The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4, 7, 9, 12 & 14 are rejected under 35 U.S.C. 112(a)

Claims 2, 7 & 12 cite a 3-dimensional component is an elbow, bend, tee, wye, cross, reducer, stubend, coupling, nipple, union, valve, branch, outlet, or other structure, where the 3-dimensional component is not enabling for all other structures associated with a 3-dimensional component.
Because the specification, while being enabling for the geometric surface structures of an elbow, bend, tee, wye, cross, reducer, stubend, coupling, nipple, union, valve, branch, outlet [0010], the specification is not enabled for all other structures of a 3-dimensional component.  Specifically, 

Claims 4, 9 and 14 recite a limitation of an internal feature that is a bond, defect, damage, corrosion, fracture, cladding thickness, bimetallic cladding, inclusion, asymmetry, uncertainty, or other component feature.
Because the specification, while being enabling for internal features of a bond, defect, damage, corrosion, fracture, cladding thickness, bimetallic cladding, inclusion, asymmetry or other irregularity found in comparison to a physical baseline [0011 &0025], the specification is not enabling for all internal features cited as “uncertain or another component feature”.   While the specification does recite internal features of the component, the specification does not enable any person skilled in the art to which it pertains, to provide a test apparatus and method for determining all internal features related to “uncertainties or other component features”.  Specifically, the specification does not include all physical, chemical or electrical features of the component nor does the disclosure handle all product features such as, for example, product age, location of manufacture date of manufacture.

Claims 2, 4, 7, 9, 12 & 14 are rejected under 35 U.S.C. 112(a), as failing to comply with the scope of enablement requirement.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” In Applicant's case the breadth of the claims extends beyond the disclosure of an apparatus and Absence of disclosure of internal feature uncertainties and other component features on all structures of a 3-dimensional component over reaches the disclosed apparatus and method.

In this case, the relevant Wand factors Examiner has considered are the nature of the invention, the amount of direction provided by the inventor and the quantity of experimentation needed to Claims 2, 4, 7, 9, 12 & 14 recite limitations for all internal features on all other component structures beyond a variety of component geometries, where the over reach has no supporting disclosure to the public to determine all the internal features on all component structures beyond surface imaging.  The amount of direction provided by the inventor and the quantity of experimentation needed to make or use the invention based on the content of the disclosure is not provided and undue burden is placed on the public to provide the claimed overreach. 

The courts have ruled in a similar case: In re Scarbrough, 500 F.2d 560, 182 USPQ 298 (CCPA 1974) claims directed to a system which comprised several component parts (e.g., computer, timing and control mechanism, A/D converter, etc.) only by generic name and overall ultimate function. The court concluded that there was not an enabling disclosure because the specification did not describe how “complex elements known to perform broadly recited functions in different systems would be adaptable for use in Appellant's particular system with only a reasonable amount of experimentation” and that “an unreasonable amount of work would be required to arrive at the detailed relationships appellant says that he has solved.” 500 F.2d at 566, 182 USPQ at 302. Thus an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function.

Claims 2, 4, 7, 9, 12 & 14 therefore recite subject matter directed to the broadest level of a concept of an invention using a test apparatus and method used for identifying internal features not disclosed on other structures of a component beyond disclosed surface analysis. 

Consistent with office policy, Examiner has weighed all the evidence for and against 

Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert' s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered)”.

(2) The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6 and 11 recite the limitations of “generating a 3-dimensional boundary image of the exterior surface of said component” and “generating a 3-dimensional boundary image of the interior surface of said component”, which are unclear as to what is required in the generation of the image to meet a “boundary image” over “an image” of the exterior surface 
All dependent claims are rejected for their dependence on a rejected base claim.

Claims 1, 6 and 11 additionally lack clarity regarding the limitation “generating a 3-dimensional boundary image of the interior surface of said component”.  It is unclear what an interior surface of a component is an opposing exterior surface (e.g. back and front of a component turbine blade) or where the interior surface is a feature found internal to the component (e.g. internal joint seams).   Examiner looks to Fig. 6 and sees the notation of surfaces on the top (external surface) and bottom (internal surface).  It seems the surfaces are exposed surfaces and not internal surfaces (e.g. internal joint seams).
All dependent claims are rejected for their dependence on a rejected base claim.

Claims 2, 7 and 12 recite the limitation of “wherein said 3-dimensional component is an …other structure”, which is unclear as to what structure is required to meet “other structure”.  Examiner recommends the term “other structure is removed. Additionally, the limitation would be less constraining if the limitation started with a “said 3-dimensional component is at least one of…” 

Claims 4, 9 & 14 recite the element of “uncertainty or other component feature”, which is unclear as to what the metes and bounds of an internal component feature require when the feature is one of  “uncertainty or other component feature”.  Examiner looks to the specification [0026] and it seems the terms are not required as the specification discloses an enabled general description of determining an irregularity in the component from a baseline “uncertainty or other component feature” are not.

Claim 5 recites a limitation of “wherein said method is conducted at two or more times to monitor the condition of the component over time” which is unclear since the base claim is an apparatus claim with no antecedent method steps.  Looking to Claim 1 the limitation would be clear if the limitation read something similar to “wherein obtaining the 3-dimensional image of the exterior surfaces of a component is conducted at two or more times to monitor the condition of the component over time”.

Claims 4 & 9 recite “wherein said internal feature” without the base claim antecedent introduction or description of where in or on the component the internal feature resides.   Base claim should cite an internal feature with a distinct description of the claimed internal feature.

All dependent claims are rejected for their dependence on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeMeurechy (US 2006288756: “DeMeurechy”) in view of Little (US 20090165317: “Little”).

Claim 1 (as best interpreted).  DeMeurechy discloses an apparatus for imaging a 3-dimensional component (Figs. 1 4 & 6: positioning arm 1, sensors and computer 7) [0020 The invention thus comprises localizing and measuring corrosion on the surface of the defined area by moving the corrosion scanning system in three dimensions, thereby localizing a plurality of corrosion pits on the surface of the pipeline] comprising:  a computer (Figs. 4 & 6: computer readable means 7) [0075:  first computer readable means 7 is suitable for receiving and processing the surface condition data obtainable by the laser instrument 6] operated articulating arm (Figs. 1, 4 & 6: positioning arm 1) with 3-dimensional positioning coordinates [0074:  The laser instrument is in operation connected to the second leg of the positioning arm. Since this positioning arm can be moved in all possible directions, accordingly, in operation, a laser beam can be projected across the surface of a material to define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates]; b. a laser scanner (Figs. 2 & 4:  laser 6) [0066:  In another preferred embodiment, one or more measuring instruments, such as a laser scanner and an ultrasonic measuring instrument and other probes can all be mounted on the same positioning arm] for obtaining a 3-dimensional image of the exterior surfaces of a component (Figs. 5 & 6:  3)[0055:  scanning system is applied which can be moved in all possible directions in a three-dimensional plane. As a consequence thereof, each measurement effectuated with the corrosion scanning system in the above provided method provides surface condition data in X, Y as well as Z coordinates] & [0088]; c. a processor (Fig.1: computer 7 processor within computer) [0036 The terms "a first computer readable means" and "a second computer readable means" as used herein refer to either two different computers having one common for generating a 3-dimensional image of the exterior surfaces of said component (13)[0028-0029: a laser instrument emitting laser light to and detecting reflected laser light from an area of a surface to evaluate the condition thereof, the laser instrument being removably mounted to the positioning arm, and [0028] a first computer readable means connected to the laser instrument and to the positioning arm for control thereof, whereby the computer readable means receives and processes the surface condition data obtained by means of the laser instrument]8Docket No. 42538US02; d. an ultrasonic probe (Fig. 4: sensors by element 6 )[0061 an ultrasonic measuring instrument suitable for transmitting acoustic signals to and for detecting reflected acoustic signals from an area of a surface to evaluate the condition thereof, the ultrasonic measuring instrument being removably mounted to the positioning arm], for contacting said exterior surface [0096 In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made] of said component (Fig. 6: pipeline 13) at regular intervals to generate and receive ultrasonic signals [0084:  The ultrasonic measuring instrument is in operation connected to the second leg of the positioning arm. Since this arm can be moved in all possible directions, accordingly, in operation, acoustic signals can be projected across the surface of a material oriented in all possible directions] & [0087]; and e. a processor (Fig.1: computer 7 processor within computer) for generating a 3-dimensional image (Fig. 7)[0074: define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates] & [0081] of the interior surfaces [0096 In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface  [0105:  if the Interior surface data is dense enough, this dataset can be merged, giving a reliable polygonal dataset of the interior pipe surface. The comparison between inner (merged or not merged) and outer (merged or not merged) scan data represents the actual wall thickness] of said component (13) from said ultrasonic signals [0087: computer readable means is suitable for receiving and processing the surface condition data obtainable by means of the ultrasonic measuring instrument].  

DeMeurechy is silent on the details of edge and boundary determination, DeMeurechy does not explicitly disclose:
a processor receiving ultrasonic signals for generating a 3-dimensional boundary image.
 
Little teaches combining ultrasonic inspection (UT)(Fig. 2: 200) capabilities and coordinate measuring machine (CMM) capabilities to form an inspection probe. The inspection probe is installed on the CMM so that the inspection probe measures external boundaries of the machine component with the CMM capabilities and substantially simultaneously measures internal boundaries of the machine component with the UT capabilities [Abstract].  Little further discloses a processor [0015: Further, in the exemplary embodiment, each component of system 200 is electrically coupled to a computer (not shown) and/or processor (not shown)] receiving ultrasonic signals for generating (Fig. 2: ultrasonic probe 212 and receiver 206) a 3-dimensional boundary image [0017:  Accordingly, in the exemplary embodiment, the thickness and/or position as measured by ultrasonic probe 212 is combined with X, Y, Z coordinate information as determined by CMM probe 214. As such, the external boundaries and dimensions of blade 100, the internal boundaries and dimensions of blade 100, and any internal defects within blades 100 are displayed at real-time during the inspection process on display 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Little’s processing of ultrasonic data to include boundary edges of internal and external features with DeMeurechy’s ultrasonic processing because determining the edge boundaries of the monitored features improves the accuracy in deterring the size and the volume of defect identification on a monitored component [Little 0003-0004].

Claim 6 (as best interpreted).  . DeMeurechy discloses a method for imaging a 3-dimensional component (Figs. 1 4 & 6: positioning arm 1, sensors and computer 7) [0020 The invention thus comprises localizing and measuring corrosion on the surface of the defined area by moving the corrosion scanning system in three dimensions, thereby localizing a plurality of corrosion pits on the surface of the pipeline] comprising: a. providing a component (Figs. 6: pipeline 13) to be imaged  [0088:  may be processed to provide graphical, visual or tabular information or output regarding the surface scanned, and may be further processed to determine the remaining wall thickness and the remaining strength of the scanned material, such as a pipe]; b. providing an automated articulating arm (Figs. 1 & 4: positioning arm 1) for imaging said component [0074:  The laser instrument is in operation connected to the second leg of the positioning arm. Since this positioning arm can be moved in all possible directions, accordingly, in operation, a laser beam can be projected across the surface of a material to define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates], said articulating arm (Figs. 1 & 4: positioning arm 1) comprising: i. a computer (Figs. 4 & 6: computer 7) operated articulating arm (Figs. 1 & 4: positioning arm 1) with 3-dimensional positioning coordinates [0025-0029:  a positioning arm for positioning and moving an instrument removably connectable thereto in three dimensions; a laser instrument emitting and ultrasonic probe where a computer readable means receives and processes the surface condition data obtained by means of the laser instrument]; ii. a laser scanner (Figs. 2 & 4:  laser 6) [0066:  In another preferred embodiment, one or more measuring instruments, such as a laser scanner and an ultrasonic measuring instrument and other probes can all be mounted on the same positioning arm] for obtaining a 3-dimensional image [0034:  the laser instrument and the ultrasonic measuring instrument can be moved in all possible directions in a three dimensional plane,… the corrosion scanning system provides surface condition data in X, Y and Z-coordinates] of the exterior surfaces of a component (13)[0028-0029: a laser instrument emitting laser light to and detecting reflected laser light from an area of a surface to evaluate the condition thereof, the laser instrument being removably mounted to the positioning arm, and [0028] a first computer readable means connected to the laser instrument and to the positioning arm for control thereof, whereby the computer readable means receives and processes the surface condition data obtained by means of the laser instrument]; 8Docket No. 42538US02 iii. a processor (Fig.1: computer 7 processor within computer) for generating a 3-dimensional image of the exterior surfaces [0074: define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates] & [0081] of said component (Figs. 4 & 6: pipeline 13); iv. an ultrasonic probe (Fig. 4: sensors by element 6 )[0061 an ultrasonic measuring instrument suitable for transmitting acoustic signals to and for detecting reflected acoustic signals from an area of a surface to evaluate the condition thereof, the ultrasonic measuring instrument being removably mounted to the positioning arm], contacting said exterior surface of said component at regular intervals to generate ultrasonic signals [0084:  The ultrasonic measuring instrument is in operation connected to the second leg of the positioning arm. Since this arm can be moved ; and v. a processor (Fig.1: computer 7 processor within computer) [0036 The terms "a first computer readable means" and "a second computer readable means" as used herein refer to either two different computers having one common processor, or to one computer having two different processors. In this later case, data obtained by using the laser instrument can be processed with one processor, while the other processor processes the data obtained by using the ultrasonic measuring instrument. The computers may also include portable computers, or field computers] for generating a 3-dimensional image of the interior surfaces [0096 In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made] of said component from said ultrasonic signals [0087: computer readable means is suitable for receiving and processing the surface condition data obtainable by means of the ultrasonic measuring instrument]; and c. obtaining the physical geometric of said component for both said exterior and interior surfaces of said component [0105:  In another embodiment, if the Interior surface data is dense enough, this dataset can be merged, giving a reliable polygonal dataset of the interior pipe surface. The comparison between inner (merged or not merged) and outer (merged or not merged) scan data represents the actual wall thickness] & [0107: details of interior measurement].

DeMeurechy is silent on the details of edge and boundary determination, DeMeurechy does not explicitly disclose:
a processor receiving ultrasonic signals for generating a 3-dimensional boundary image and obtaining the physical geometric of said component for both said exterior and interior surfaces of said component.

Little teaches combining ultrasonic inspection (UT) capabilities and coordinate measuring a processor [0015: Further, in the exemplary embodiment, each component of system 200 is electrically coupled to a computer (not shown) and/or processor (not shown)] receiving ultrasonic signals (Fig. 2: ultrasonic probe 212 and receiver 206) for generating a 3-dimensional boundary image and obtaining the physical geometric boundaries [0013 edges] & [0017 internal and external boundaries] of said component (100) for both said exterior and interior surfaces of said component (100) [0017:  Accordingly, in the exemplary embodiment, the thickness and/or position as measured by ultrasonic probe 212 is combined with X, Y, Z coordinate information as determined by CMM probe 214. As such, the external boundaries and dimensions of blade 100, the internal boundaries and dimensions of blade 100, and any internal defects within blades 100 are displayed at real-time during the inspection process on display 204. In one embodiment, the boundaries, dimensions, and defects are displayed in real-time 3-dimensional imaging].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Little’s processing of ultrasonic data to include boundary edges of internal and external features with DeMeurechy’s ultrasonic processing because determining the edge boundaries of the monitored features improves the accuracy in deterring the size and the volume of defect identification on a monitored component [Little 0003-0004].

Claim 11 (as best interpreted). DeMeurechy discloses a method for obtaining a fitness for service assessment (Figs. 1 4 & 6: positioning arm 1, sensors and computer 7) [0020 The invention thus comprises localizing and measuring corrosion on the surface of the defined area comprising: a. providing a component (Fig. 6: pipeline  13) or system to be assessed [0090:  measuring the corrosion conditions of an object, in particular a pipeline] b. providing an automated articulating arm (Figs. 1 & 4: positioning arm 1) for imaging [0025-0029]; said component [0074:  The laser instrument is in operation connected to the second leg of the positioning arm. Since this positioning arm can be moved in all possible directions, accordingly, in operation, a laser beam can be projected across the surface of a material to define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates], said articulating arm (Figs. 1 & 4: positioning arm 1) comprising: i. a computer (Figs. 4 & 6: computer 7) operated articulating arm (Figs. 4 & 6: positioning arm 1) with 3-dimensional positioning coordinates [0025-0029:  a positioning arm for positioning and moving an instrument removably connectable thereto in three dimensions; a laser instrument emitting and ultrasonic probe where a computer readable means receives and processes the surface condition data obtained by means of the laser instrument]; ii. a laser scanner (Figs. 2 & 4:  laser 6) [0066:  In another preferred embodiment, one or more measuring instruments, such as a laser scanner and an ultrasonic measuring instrument and other probes can all be mounted on the same positioning arm] for obtaining a 3-dimensional image  [0034:  the laser instrument and the ultrasonic measuring instrument can be moved in all possible directions in a three dimensional plane, the instrument is able to very accurately determine surface conditions of corrosion pits, including the position and surface characteristics such as width, depth, structure, and form of the corrosion pits. In particular, each measurement by the corrosion scanning system provides surface condition data in X, Y and Z-coordinates] of the exterior surfaces of a component (13)[0028-0029: a laser instrument emitting laser light to and detecting reflected laser light from an area of a surface to evaluate the condition thereof, the laser instrument being removably mounted to the positioning  8Docket No. 42538US02; iii. a processor (Fig.1: computer 7 processor within computer) for generating a 3-dimensional image of the exterior surfaces [0074: define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates] & [0081] of said component (Figs. 4 & 6: pipeline 13); iv. an ultrasonic probe (Fig. 4: sensors by element 6 )[0061 an ultrasonic measuring instrument suitable for transmitting acoustic signals to and for detecting reflected acoustic signals from an area of a surface to evaluate the condition thereof, the ultrasonic measuring instrument being removably mounted to the positioning arm] contacting said exterior surface of said component at regular intervals to generate ultrasonic signals [0084:  The ultrasonic measuring instrument is in operation connected to the second leg of the positioning arm. Since this arm can be moved in all possible directions, accordingly, in operation, acoustic signals can be projected across the surface of a material oriented in all possible directions] & [0087];; and 9Docket No. 42538US02 v. a processor (Fig.1: computer 7 processor within computer) [0036 The terms "a first computer readable means" and "a second computer readable means" as used herein refer to either two different computers having one common processor, or to one computer having two different processors. In this later case, data obtained by using the laser instrument can be processed with one processor, while the other processor processes the data obtained by using the ultrasonic measuring instrument. The computers may also include portable computers, or field computers] for generating a 3-dimensional image of the interior surfaces of said component (13) [0096 In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made] from said ultrasonic signals [0087: computer ; c. obtaining the physical geometric of said component (13) for both said exterior and interior surfaces [0096:  0096] In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made. Using the positioning arm in combination with a probe on top of the arm, e.g. an ultrasonic probe, UT laser probe, backscattering probe, Magnetic flux probes, wall thickness probes, thickness measurements are added to the exterior surface measurements] of said component (13); d. identifying one or more internal features of said component [0105:  In another embodiment, if the Interior surface data is dense enough, this dataset can be merged, giving a reliable polygonal dataset of the interior pipe surface. The comparison between inner (merged or not merged) and outer (merged or not merged) scan data represents the actual wall thickness] & [0107: details of interior measurement]; and e. classifying the fitness of said component for service [0051:  In a first embodiment, the present invention provides a method for determining the life span for secure use of a pipeline, which may be applied on either flat, curved, or welded surfaces, such as pipe elbows, pipe circumferences, pipe welds, etc] & [0107:  The comparison between references and the exterior (merged) scan data gives a surface error plot. This gives for each point the local material loss value, or actual wall thickness if reference is made from interior scan data. A surface error plot is automatically generated as shown in box 18 and gives a clear collared overview of depth and dimension of the corrosion. Zones with aberrations more than for instance 10% of the wall thickness of the pipe or tube are considered as a corroded zone. The values for determining the corroded zones may vary and depend on norms introduced in the concerned industry].  


a processor receiving ultrasonic signals for generating a 3-dimensional boundary image.
 
Little teaches combining ultrasonic inspection (UT)(Fig. 2: 200) capabilities and coordinate measuring machine (CMM) capabilities to form an inspection probe. The inspection probe is installed on the CMM so that the inspection probe measures external boundaries of the machine component with the CMM capabilities and substantially simultaneously measures internal boundaries of the machine component with the UT capabilities [Abstract].  Little further discloses a processor [0015: Further, in the exemplary embodiment, each component of system 200 is electrically coupled to a computer (not shown) and/or processor (not shown)] receiving ultrasonic signals for generating (Fig. 2: ultrasonic probe 212 and receiver 206) a 3-dimensional boundary image [0017:  Accordingly, in the exemplary embodiment, the thickness and/or position as measured by ultrasonic probe 212 is combined with X, Y, Z coordinate information as determined by CMM probe 214. As such, the external boundaries and dimensions of blade 100, the internal boundaries and dimensions of blade 100, and any internal defects within blades 100 are displayed at real-time during the inspection process on display 204. In one embodiment, the boundaries, dimensions, and defects are displayed in real-time 3-dimensional imaging].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Little’s processing of ultrasonic data to include boundary edges of internal and external features with DeMeurechy’s ultrasonic processing because determining the edge boundaries of the monitored features improves the accuracy in deterring the size and the volume of defect identification on a monitored component [Little 0003-0004].

Claims 2, 7 & 12 (as best interpreted). Dependent on the respective apparatus of claim 1, methods of claim 6 and claim 11.   DeMeurechy further discloses said 3-dimensional component is an elbow, bend, tee, wye, cross, reducer, stubend, coupling, nipple, union, valve, branch, outlet, or other structure [0006:  the measuring methods are performed primarily in a longitudinal direction along straight pipe sections, obviating desirable evaluation of elbows, bends and curved circumferential portions of pipe surfaces. In addition, existing corrosion measurement instruments have mechanical limitations which further restrict measurement of corrosion to small areas or points] & [0057: Because the method of the present invention allows to localize and measure the surface of the defined area by means of the corrosion scanning system which is movable in X, Y and Z direction, the invention provides a method for corrosion analysis which can be performed on all sections of a pipeline, including straight as well as curved pipe areas and preferable welded areas, which in general are more sensitive to corrosion] & [0104:  With non-standard pipes, bended pipes, prints, etc. . . . A good reference with the best fit cylinder technique is hard or impossible to create. In these cases, it is possible to create a Nurbs surface, based on parametric cubic curves drawn onto the polygonal merged model in non-corroded areas].  
DeMeurechy is silent on the details of edge and boundary determination:
a processor receiving ultrasonic signals for generating a 3-dimensional boundary image.

Little teaches combining ultrasonic inspection (UT) capabilities and coordinate measuring machine (CMM) capabilities to form an inspection probe. The inspection probe is installed on the CMM so that the inspection probe measures external boundaries of the machine component with the CMM capabilities and substantially simultaneously measures internal boundaries of the machine component with the UT capabilities [Abstract].  Little further discloses [0017:  Accordingly, in the exemplary embodiment, the thickness and/or position as measured by ultrasonic probe 212 is combined with X, Y, Z coordinate information as determined by CMM 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Little’s processing of ultrasonic data to include boundary edges of internal and external features with DeMeurechy’s ultrasonic processing because determining the edge boundaries of the monitored features improves the accuracy in deterring the size and the volume of defect identification on a monitored component [Little 0003-0004].

Claims 3, 8 & 13 (as best interpreted). Dependent on the respective apparatus of claim 1. and methods of claim 6 & claim 11. DeMeurechy further discloses said 3-dimensional component is welded, bonded, molded, layered, or printed in 3 dimensions [0101: Typical deformations are due to the presence of longitudinal and transversal welding seams, and the straightness and the ovality (unroundness) of the pipe itself. Depending on the straightness and the oval form of the pipe, the presence of welding seams, the dimensions of the corrosion and the corroded area, several reference types can be made. The references are a representation for the physical pipe in non-corroded state, except when using the best fit cylinder technique as explained below. The evaluation comparison between the merged scan data and the reference represents the local deformation, i.e. bend, material loss or wall thickness, etc. . . .].  

Claims 4, 9 & 14 (as best interpreted). Dependent on the apparatus of claim 1, methods of claim 6 and claim 11. DeMeurechy further discloses internal feature is a bond, defect, damage, corrosion, fracture, cladding thickness, bimetallic cladding, inclusion, asymmetry, uncertainty, or other component feature [0122:  The apparatus and the method according to the invention can be used in various applications, wherein corrosion should be measured and characterized and/or wherein outer and/or inner surface defects should be measured and characterized. In particular, in another embodiment, the present invention relates to the use of the corrosion scanning and surface defects detecting system for determining and characterizing corrosion on an area of the inner and/or outer surface of an object defined for corrosion scanning analysis].  

Claims 5, 10 & 15 (as best interpreted). Dependent on the apparatus of claim 1, methods of claim 6 and claim 11. DeMeurechy further discloses said method is conducted at two or more times to monitor the condition of the component over time [0125:  The corrosion scanning apparatus according to the present invention enables to detect coating thickness and changes in time and evaluate these, compared with the metal loss propagation of the corrosion defects in time. The best fit cylinder method allows to define the pipe radius and pipe diameter before and after the impact of the corrosion defects] & [0126:  The corrosion scanning apparatus according to the present invention enables to archive and measure in 3D coordinates inner as well as outer cracks and crack propagation in time] & [0127]. 

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:


Inventor
Comment
US 20070039390 A1
Duncan; Michael J. et al.
Articulated arm with ultrasonic probe for surface inspection
US 20130289766 A1
Hafenrichter; Joseph L. et al.
Robotic inspection device with ultrasonic probe for surface inspection
US 20180128657 A1
Crothers; Phillip J. et al.
Articulated arm with ultrasonic probe for surface inspection
US 8983794 B1
Motzer; William P. et al.
Articulated arm with ultrasonic probe for surface inspection
US 9594059 B1
Brady; Steven K. et al.
Articulated arm with ultrasonic probe no laser probe
DE 10259653 B3
KOMMER RUDOLF et al.
Pairing of articulated arms to determine full 3 dimensions of surface of object
CN 111610251 A
BATTENBERG, G
Articulated arm with ultrasonic probe for surface inspection
CN 105190231 A
FERRARI, PAUL et al.
Corrosion scanning system having both laser and ultrasonic probes  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856